Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 7/15/2019.  These drawings are accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2,4-10,12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ignjatic et al (US Publication No.: 20160342639) in view of Jones et al (US Patent No.: 9560206).
Claim 1, Ignjatic et al discloses 
	an input unit for receiving (Such limitation invokes 35 USC 112f, hence incorporates the apparatus into the claim. Page 12, line 1 discloses the apparatus as a 
	a memory for storing information on the content data (Paragraph 19 discloses memory for storing audio, image and video files.);
	an audio output unit for outputting (Such limitation invokes 35 USC 112f, hence incorporates the apparatus into the claim. Page 14, lines 15-16 discloses the audio output unit may be a speaker. Paragraph 21 discloses a speaker.) content data (Paragraph 21 the various I/O devices present received data signals to a user. Paragraph 5 discloses the user will search the index for keywords to identify and review particular segments of the meeting. The keywords matches the timestamp to the particular segment of the meeting.); and
	a processor (Paragraph 19), which acquires a plurality of data keywords by analyzing the inputted content data (Paragraph 22 discloses indexing engine can be configured to index meetings recorded by the recording module. An analyzer included in the indexing engine can identify keywords from the text, wherein the text is generated from speech to text software of the recorded collaboration session.),
	matches and stores time stamps, of the content data, respectively corresponding to the plurality of acquire keywords (Paragraph 5 discloses keywords can be associated with a particular time reference. Paragraph 35 discloses time stamp associated with ke77yword of the content. The user can search the index for keywords to identify and review particular segments of the meeting. Paragraph 32 discloses matching time stamp in the meeting for topic shift and associated keywords.), 

	plays the content data based on the time stamp corresponding to the searched data keyword (paragraph 5 discloses the user can search the index for keywords to identify and review particular segments of the meeting. Paragraph 21 discloses I/O devices present received data signals to a user. Paragraph 32,35 discloses keywords matchings timestamp of the recording or content data.). 
	Claim 2, Ignjatic et al discloses a system that allows a user to playback recordings such as audio conferences, etc. (paragraph 3,30,5) by allowing users to search for a segment of the recording using keywords (paragraph 5,22), but fails to disclose the processor assigns a weight to the data keyword on the basis of at least one of a context of the content data or a frequency of the data keyword. 
	Jones et al discloses a conferencing system that extracts keywords from audio streams (Col. 21, lines 23-46). Such keywords are associated with timestamp or point in the audio streams (Col. 22, lines 40-49, Col. 23, lines 20-30), wherein the keywords are determined based on a relevance score that is calculated as the words are analyzed by the relevance engine. (Col. 22, lines 49-60) The relevance score or weight pertains to the occurrence or frequency of the data keyword spoken in the audio streams (Col. 23, lines 1-20, Col. 23, lines 20-31) 
It would be obvious to one skilled in the art before the effective filing date of the application to modify Ignjatic et al by incorporating assigning a weight to the data 
Claim 4, Jones et al discloses the data keyword includes a domain key word (Co. 21, lines 46-57 discloses the relevant keywords are frequently spoken words, topics, etc spoken during the audio of the conference, wherein the audio includes sentences that are spoken by the participants in the conference.) and a sub keyword (Col. 21, lines 46-57 discloses keywords includes one or more words that are related words based on the subject matter of the audio conference, such as topics, which is also found as relevant keywords.).
Claim 5, Jones et al discloses the domain keyword includes a main topic word of sentences included in the content data (Co. 21, lines 46-57 discloses the relevant keywords are frequently spoken words, topics, etc spoken during the audio of the conference, wherein the audio includes sentences that are spoken by the participants in the conference.)
Claim 6, Jones et al discloses the sub keyword includes at least one of a similar word of the domain keyword, a related word of the domain keyword and a word included in another sentence related to the domain key word (Col. 21, lines 46-57 discloses keywords includes one or more words that are related words based on the subject matter of the audio conference, such as topics, which is also found as relevant keywords.).
Claim 7, Jones et al discloses a display (Fig. 28a-29b, Fig. 6, label 610) for displaying a structure of the content data in a visualization chart on the basis of the domain keyword and the sub keyword (Fig. 28a,28b,29a,29b shows the display 
Claim 8, Jones et al discloses the processor (paragraph 670), if a selection command with respect to a data keyword included in the visualization chart is inputted, plays the content data on the basis of a time stamp corresponding to the selected data keyword. (Fig. 32, paragraph 661 discloses selecting a topic or keyword and participant for playback of audio. Paragraph 663,664 discloses playing excerpts of the conference recording to the user.)
Claim 9, Ignjatic et al discloses 
	receiving (Paragraph 21 discloses a microphone receiving audio.)and storing content data (Paragraph 19 discloses memory for storing audio, image and video files.);
	analyzing the inputted content data so as to acquire a plurality of data keywords;
	matching and storing time stamps, of the content data, respectively corresponding to the plurality of acquire keywords (Paragraph 5 discloses keywords can be associated with a particular time reference. Paragraph 35 discloses time stamp associated with ke77yword of the content. The user can search the index for keywords to identify and review particular segments of the meeting. Paragraph 32 discloses matching time stamp in the meeting for topic shift and associated keywords.);
	based on a user command being inputted, searching for a data keyword corresponding to the inputted user command among the stored data keywords; and
	playing the content data based on the time stamp corresponding to the searched data keyword (paragraph 5 discloses the user can search the index for keywords to identify and review particular segments of the meeting. Paragraph 21 discloses I/O 
	 Claim 10, Ignjatic et al discloses a system that allows a user to playback recordings such as audio conferences, etc. (paragraph 3,30,5) by allowing users to search for a segment of the recording using keywords (paragraph 5,22), but fails to disclose the processor assigning a weight to the data keyword on the basis of at least one of a context of the content data or a frequency of the data keyword. 
	Jones et al discloses a conferencing system that extracts keywords from audio streams (Col. 21, lines 23-46). Such keywords are associated with timestamp or point in the audio streams (Col. 22, lines 40-49, Col. 23, lines 20-30), wherein the keywords are determined based on a relevance score that is calculated as the words are analyzed by the relevance engine. (Col. 22, lines 49-60) The relevance score or weight pertains to the occurrence or frequency of the data keyword spoken in the audio streams (Col. 23, lines 1-20, Col. 23, lines 20-31) 
It would be obvious to one skilled in the art before the effective filing date of the application to modify Ignjatic et al by incorporating assigning a weight to the data keyword as disclosed by Jones et al so to identify portions of the audio so the user can playback specific portions of the audio hence improving on the user experience and ability to find a specific portion of the audio.
Claim 12, Jones et al discloses the data keyword includes a domain key word (Co. 21, lines 46-57 discloses the relevant keywords are frequently spoken words, topics, etc spoken during the audio of the conference, wherein the audio includes sentences that are spoken by the participants in the conference.) and a sub keyword (Col. 21, lines 46-57 discloses keywords includes one or more words that are related words based on the 
Claim 13, Jones et al discloses the domain keyword includes a main topic word of sentences included in the content data (Co. 21, lines 46-57 discloses the relevant keywords are frequently spoken words, topics, etc spoken during the audio of the conference, wherein the audio includes sentences that are spoken by the participants in the conference.)
Claim 14, Jones et al discloses the sub keyword includes at least one of a similar word of the domain keyword, a related word of the domain keyword and a word included in another sentence related to the domain key word (Col. 21, lines 46-57 discloses keywords includes one or more words that are related words based on the subject matter of the audio conference, such as topics, which is also found as relevant keywords.).
Claim 15, Jones et al discloses displaying (Fig. 28a-29b, Fig. 6, label 610) a structure of the content data in a visualization chart on the basis of the domain keyword and the sub keyword (Fig. 28a,28b,29a,29b shows the display displaying the content audio or recording based on keywords and timestamp. (paragraph 640) Col. 21, lines 46-57 discloses the keywords includes sub keywords and domain keywords.).

Allowable Subject Matter
Claims 3,11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cartwright et al (US Publication No.: 20180006837) discloses audio playback system of conference recording includes keyword spotting indices and timestamp.
Fujita et al (US Publication No.: 20160171100) discloses audio playback system includes keywords associated with time and date of recording and search result display screen.
Chandra et al (US Publication No.: 20160328104) discloses bookmarking media files in order for the user to find specific locations in an audio.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA WONG whose telephone number is (571)272-6044.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA WONG/Primary Examiner, Art Unit 2656